Opinion.
Arnold, J.,
delivered the opinion of the court:
The judgment below is correct. The declaration showed no cause of action, and there was no application to amend after the demurrer had been sustained. Appellant was not entitled to recover, because the money on which he claims commissions as county treasurer was not received by him, but was paid after the expiration of his term to his successor in office. Receipt of the money by appellant, during his term of office, was a condition precedent to his right to commissions on the same.

Affirmed.